Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  June 09, 2015

The Court of Appeals hereby passes the following order:

A15A1797. FRANKLIN D. MILLEDGE v. DISCOVER BANK.

      On December 17, 2014, the trial court granted summary judgment in favor of
plaintiff Discover Bank and awarded it $12,929.44 in this suit on an account.
Defendant Franklin Milledge filed a motion to set aside the summary judgment,
which the trial court denied on February 2, 2015. Milledge filed his pro se notice
appeal from the order denying his motion to set aside on February 13, 2015. We lack
jurisdiction.
      Pursuant to OCGA § 9-11-56 (h), the grant of summary judgment is reviewable
by direct appeal. Whiddon v. Stargell, 192 Ga. App. 826, 828 (386 SE2d 884) (1989).
As a rule, “[a] notice of appeal shall be filed within 30 days after entry of the
appealable decision or judgment complained of . . . .” OCGA § 5-6-38 (a). Milledge,
however, did not file a notice of appeal within 30 days after entry of the grant of
summary judgment. Instead, he filed a motion to set aside pursuant to OCGA § 9-11-
60 (d), and an appeal from the denial of such an order requires compliance with the
discretionary appeal procedures set forth on OCGA § 5-6-35 (a) (8). See Arrowhead
Alternator v. CIT Communications Finance Corp., 268 Ga. App. 464, 466 (602 SE2d
231) (2004). Furthermore, even if we construe Milledge’s motion as a motion for
reconsideration, an order resolving a motion for reconsideration is not subject to
direct appeal and does not extend the deadline for filing a notice of appeal. See Bell
v. Cohran, 244 Ga. App. 510 (536 SE2d 187) (2000).
      Because Milledge did not file a timely notice of appeal from the summary
judgment order, we lack jurisdiction to consider this appeal, which is therefore
DISMISSED.
Court of Appeals of the State of Georgia
                                     06/09/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.